PER CURIAM.
Sidney Rubin appeals his conviction for two counts of attempt to commit a lewd and lascivious act in the presence of a child under the age of sixteen years. See § 800.04(3), Fla.Stat. (1989). We conclude, contrary to defendant’s contention, that the evidence showed overt acts by defendant toward the commission of the charged offenses, see § 777.04, Fla.Stat. (1989), and that the motion for judgment of acquittal was properly denied. See T.J.T. v. State, 460 So.2d 508, 510 (Fla. 3d DCA 1984). We also conclude that an attempt to commit a lewd and lascivious act under section 800.-04, Florida Statutes (1989), is a crime. Davis v. State, 527 So.2d 962, 964 (Fla. 5th DCA 1988).
Affirmed.